Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed September 13th, 2021 has been entered. Claims 1-15 remain pending in the application. Applicant’s amendments to the claims have overcome the 112 rejections previously set forth in the non-final office action mailed May 14th, 2021, however, new 112 rejections can be seen below.

Claim Objections
Claim 11 is objected to because of the following informalities:  
“output data are generated which are used” should read “output data is generated which is used” (Emphasis added).
Claim 15 is objected to because of the following informality:  
“output data, which are used” should read “output data, which is used” (Emphasis added)  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein said at least one camera device is moved between a resting position of said at least one camera device and an optical inspection position of said at least one camera device, and/or during the optical inspection.” (Emphasis added). It is unclear what is meant by “and/or during the optical inspection”, is one was to look at it as “or”, then the limitation would be, “the camera device is moved, or during the inspection”, which does not make sense. Even if one were to interpret “and/or” as “and”, which is more logical in this situation, it would be an informality as “and during the optical inspection” is grammatically incorrect in the context given. In the interest of compact prosecution, the limitation will further be interpreted as the movement happening during the optical inspection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-7, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Panjwani (WO-2014106297) in view of Johler (EP0978710), using the applicant provided original document and attached original document and translation.
Regarding claim 1, Panjwani teaches:
Method for optical inspection of hollow bodies (Page 1, lines 10-12), said hollow bodies being preforms (Page 3, lines 20-24), comprising examining said preforms by means of at least one camera device (Page 4, lines 18-20; Figs. 1 and 2, #174), whereby said preforms are examined in an unchanged relative position to each other with respect to an injection molding operation (Page 4, lines 20-30; Figs. 1 and 2).

Panjwani does not teach:
wherein said examination is conducted by moving said at least one camera device relative to said preforms.

However, Johler, in a similar field of endeavor, a method for inspection of a hollow body, teaches:
wherein said examination is conducted by moving said at least one camera device relative to said preforms ([0007]; Fig. 1, #4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the camera of Panjwani to incorporate the teachings of Johler and have the camera move relative to the preforms to conduct said examination. The purpose, as stated by Johler, being to subject manufactured hollow bodies to this test so that only perfect hollow bodies leave the 
	


Regarding claim 3, Panjwani in view of Johler teaches the limitations of claim 1, which claim 3 depends on. Panjwani further teaches:
wherein during at least part of said optical inspection said preforms are located inside at least part of an injection mold, by their end opposite the mouth regions and/or the threaded regions (Page 4, lines 25-30).

Regarding claim 4, Panjwani in view of Johler teaches the limitations of claim 1, which claim 4 depends on. Panjwani further teaches:
wherein during at least part of said optical inspection said preforms are located outside of an injection mold, at least in part within a removal device for removal of said preforms, out of the injection mold and/or are located at least in part in a transfer device for transfer of said preforms, from one position to another position (Page 4, lines 25-30; Figs. 1 and 2, #162).

Regarding claim 6, Panjwani in view of Johler teaches the limitations of claim 1, which claim 6 depends on. Panjwani further teaches:
wherein said at least one camera device is moved between a resting position of said at least one camera device and an optical inspection position of 

Regarding claim 7, Panjwani in view of Johler teaches the limitations of claim 1, which claim 7 depends on. Panjwani further teaches:
wherein the optical inspection takes place from different directions and/or in oblique inspection, in relation to the longitudinal axis of said preforms, and/or in relation to the longitudinal axis of threaded regions of said preforms (Page 4, lines 18-30; Figs. 1 and 2, #174).

Regarding claim 10, Panjwani in view of Johler teaches the limitations of claim 1, which claim 10 depends on. Panjwani further teaches:
wherein said at least one camera device is designed as a digital camera device and/or numerical analysis methods are used for analysis of optical information obtained by means of said at least one camera device (Page 4, line 18 – Page 5, line 35; Fig. 1, #170).

Regarding claim 11, Panjwani in view of Johler teaches the limitations of claim 10, which claim 11 depends on. Panjwani further teaches:
wherein output data are generated which are used for follow-up control of an injection molding operation (Page 4, line 18 - Page 5, line 35; Fig. 1, #170).

Regarding claim 12, Panjwani teaches:
Optical inspection system for hollow bodies (Page 1, lines 10-12), said hollow bodies being preforms (Page 3, lines 20-24), having at least one camera device for photographing a surface of said preforms to be inspected (Page 4, lines 18-20; Figs. 1 and 2, #174), wherein it is designed and set up in such a way that it carries out an optical inspection method according to claim 1. This claim is an apparatus claim therefore it only needs to be capable of performing the method limitations mentioned above, and since claim 12 and claim 1 are rejected by the same art the invention is clearly capable of fulfilling the method limitations listed.

Panjwani does not teach:
the at least one camera device being movable relative to said preforms.

However, Johler, in a similar field of endeavor, a method for inspection of a hollow body, teaches:
the at least one camera device being movable relative to said preforms ([0007]; Fig. 1, #4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the camera of Panjwani to incorporate the teachings of Johler and have the camera device movable relative to the preforms. The purpose, as stated by Johler, being to subject manufactured hollow bodies to this test so that only perfect hollow bodies leave the factory ([0004], lines 51-52). The test being the wall thickness or the surface quality of hollow bodies preferably 

Regarding claim 13, Panjwani in view of Johler teaches the limitations of claim 12, which claim 13 depends on. Panjwani further teaches:
optical inspection system according to claim 12, comprising a plurality of digital camera devices, whereby at least one of the plurality of said digital camera devices is rigidly disposed (Page 4, lines 19-20).

Johler further teaches:
whereby at least one of the plurality of said digital camera devices is movably disposed ([0007]; Fig. 1, #4).

Regarding claim 15, Panjwani in view of Johler teaches the limitations of claim 12, which claim 15 depends on. Panjwani further teaches:
comprising at least one programmable control unit for control of components of the optical inspection system and/or for analysis of the information obtained from said at least one camera device and/or for calculation of output data, which are used for follow-up control of an injection molding operation (Page 4, line 18 – Page 5, line 35; Fig. 1, #170).

Claims 2, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Panjwani (WO-2014106297) in view of Johler (EP0978710), as applied to claim 1 above, and further in view of Totsuka (JP-2001289790), using the applicant provided original documents and translation and the attached original document and translation.
Regarding claim 2, Panjwani in view of Johler teaches the limitations of claim 1, which claim 2 depends on, but does not teach mouth regions being examined more precisely, however, Totsuka, in a similar field of endeavor, a preform inspection device, teaches:
wherein mouth regions and/or threaded regions of said preforms, are examined preferentially and/or more precisely and/or with higher resolution and/or more intensely and/or for other features and/or for a greater number of features ([0015] and [0017]; Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Panjwani in view of Johler to incorporate the teachings of Totsuka and have the mouth region be examined more precisely. The purpose, as stated by Totsuka, being so that the inventor can inspect the screw (or preform) mouth portion with extremely high accuracy ([0007], lines 3-4).

Regarding claim 5, Panjwani in view of Johler teaches the limitations of claim 4, which claim 5 depends on, but does not teach the preforms being gripped in mouth regions and/or threaded regions, however, Totsuka, in a similar field of endeavor, a preform inspection device, teaches:
wherein during at least part of said optical inspection said preforms are gripped in mouth regions and/or threaded regions, on their inner side ([0015]; Fig. 2, #22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Panjwani in view of Johler to incorporate the teachings of Totsuka and have the preforms be gripped in the mouth regions and/or threaded regions. The purpose, as stated by Totsuka, being so that it is possible to detect a defect in the screw mouth portion of the container (preform) without requiring complicated image processing ([0024], lines 4-5).

Regarding claim 8, Panjwani in view of Johler teaches the limitations of claim 1, which claim 8 depends on, but does not teach the optical inspection taking place using at least one mirror device, however, Totsuka, in a similar field of endeavor, a preform inspection device, teaches:
wherein the optical inspection takes place using said at least one camera device and/or using at least one mirror device ([0011]; Fig. 4, #33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical inspection of Panjwani in view of Johler to incorporate the teachings of Totsuka and have the optical inspection take place using at least one mirror device. The purpose, as stated by Totsuka, being so that it is possible to detect a defect in the screw mouth portion of the container (preform) without requiring complicated image processing ([0024], lines 4-5).

Regarding claim 9, Panjwani in view of Johler teaches the limitations of claim 1, which claim 9 depends on, but does not teach the optical inspection being carried out using at least one illumination device, however, Totsuka, in a similar field of endeavor, a preform inspection device, teaches:
wherein the optical inspection is carried out using at least one illumination device ([0011]; Fig. 1, #17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Panjwani in view of Johler to incorporate the teachings of Totsuka and have the optical inspection be carried out using at least one illumination device. The purpose, as stated by Totsuka, being so that it is possible to detect a defect in the screw mouth portion of the container (preform) without requiring complicated image processing ([0024], lines 4-5).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Panjwani (WO-2014106297) in view of Johler (EP0978710), as applied to claim 12 above, and further in view of Totsuka (JP-2001289790), using the applicant provided original documents and translation and attached original document and translation.
Regarding claim 14, Panjwani in view of Johler teaches the limitations of claim 12, which claim 14 depends on, but does not teach at least one gripping device for the removal of said preforms, however, Totsuka, in a similar field of endeavor, a preform inspection device, teaches:
comprising at least one gripping device for removal of said preforms from at least one part of an injection mold and/or for transfer of said preforms, between two positions ([0015]; Fig. 2, #22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical inspection system of Panjwani in view of Johler to incorporate the teachings of Totsuka and include at least one gripping device for the removal of said preforms. The purpose, as stated by Totsuka, being so that it is possible to detect a defect in the screw mouth portion of the container (preform) without requiring complicated image processing ([0024], lines 4-5).

Response to Arguments
Applicant’s arguments, see applicant arguments/remarks pages 5-7, filed 09/13/2021, with respect to the rejection of claim 1 under Panjwani (WO-2014106297), or Panjwani (WO-2014106297) in view of Totsuka (JP-2001289790), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Panjwani (WO-2014106297) in view of Johler (EP0978710).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748